Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10935233 B2. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10935233 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are more broad.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites “where the blades have a maximum transverse dimension of at least 18 inches.” It is not clear whether the blades must be at least 18 inches or at most 18 inches. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flameco (NL 8300486 A, text citations from the machine translation appended to the reference provided on the date of this action), hereinafter Flameco.

Regarding claim 18, Flameco discloses an air spinner for use in a duct burner, the air spinner comprising: 
a hub defining a fuel path having an axis (Center opening 19); 
a plurality of blades extending radially outward from the hub (18), the plurality of blades configured to impart rotation to air flowing between the blades (31); 
where the air spinner is configured to be coupled to a fuel runner of a duct burner such that the air spinner encircles a fuel outlet of the fuel runner with the axis of the fuel path extending at a non-parallel angle from an axis of the fuel runner (“The gas injection nozzle 14, which is drawn in fig. 11 and 12, is provided with a connecting piece 20 with screw-20 thread on the gas pipe 10. Furthermore, the nozzle 14 is provided with a part 21, which fits in the holes 19 with clearance. in the burner plate 13, 13 ', and of a shoulder 22, which just encloses the plate clearance between the gas pipe 10 and the shoulder 22”).

    PNG
    media_image1.png
    432
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    362
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    421
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    254
    482
    media_image4.png
    Greyscale

Regarding claim 19, Flameco discloses the air spinner of claim 18, further comprising: 
a nozzle configured to extend through the hub and be coupled to the fuel runner in communication with the fuel outlet (“the nozzle 14 is provided with a part 21, which fits in the holes 19”).

Regarding claim 20, Flameco discloses the air spinner of claim 19, where the nozzle comprises a body having a sidewall that defines a nozzle channel extending between an open first end and a substantially closed second end (25), the first end configured to be coupled to the fuel runner with the nozzle channel in communication with the fuel outlet, the body defining a plurality of fuel passages extending through the sidewall at a non-parallel angle to an axis of the nozzle channel (24, 26).

Regarding claim 23, Flameco discloses the air spinner of claim 19, where the nozzle is configured to be mechanically coupled to the fuel runner via threads (“The gas injection nozzle 14, which is drawn in fig. 11 and 12, is provided with a connecting piece 20 with screw-20 thread on the gas pipe 10”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Flameco, in view of Schnell (US 4737100 A), hereinafter Schnell.

Regarding claim 1, Flameco discloses a burner for use in a duct burner system having a duct, the burner comprising: 
a frame defining an opening extending between an inlet first end and an outlet second end, the frame configured to be coupled to the duct such that air flowing through the duct will flow through the opening in a downstream direction from the first end to the second end (1); 
a fuel runner coupled to the frame and extending across the opening of the frame, the fuel runner including a sidewall defining a fuel channel (10) and a plurality of fuel outlets along a length of the fuel runner, each of the plurality of fuel outlets in communication with the fuel channel and extending through the sidewall (The openings for securing nozzles 14); and 
a plurality of air spinners (13, 13’) each comprising a plurality of blades extending radially outward from a fuel path having an axis (18), the plurality of blades configured to impart rotation to air flowing between the blades (31); 
where each of the plurality of air spinners is coupled to one of the plurality of fuel runners such that the air spinner encircles one of the plurality of fuel outlets with the axis of the fuel path extending at a non-parallel angle from an axis of the fuel runner (Figure 2).

Flameco does not explicitly disclose wherein the fuel runner is a plurality of fuel runners (The examiner notes that figure 15 of Flameco shows an embodiment with a plurality of fuel runners 10, however it cannot be conclusively shown that the plurality of fuel runners are “coupled to the frame” or are “extending across the opening of the frame”).

However, Schnell teaches wherein the fuel runner is a plurality of fuel runners (32).

    PNG
    media_image5.png
    504
    498
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    480
    239
    media_image6.png
    Greyscale

In view of Schnell’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fuel runner is a plurality of fuel runners as is taught in Schnell, in the burner disclosed by Flameco.
One would have been motivated to include wherein the fuel runner is a plurality of fuel runners because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, the difference between the prior art and the claims is the provision of a plurality of fuel runners. More fuel runners would not produce an unexpected result. More fuel runners would increase the ability to deliver fuel and/or divide the fuel more evenly throughout the duct.

Regarding claim 2, Flameco, as modified by Schnell, discloses the burner of claim 1, where each of the plurality of air spinners is coupled to one of the plurality of fuel runners such that the axis of the fuel path extends at a perpendicular angle from the axis of the fuel runner (The openings for nozzles 14 are perpendicular to 10).

Regarding claim 3, Flameco, as modified by Schnell, discloses the burner of claim 1, where the plurality of air spinners extend from a downstream side of the fuel runners that is configured to face in a downstream direction of the duct (Figures 1 and 2).

Regarding claim 4, Flameco, as modified by Schnell, discloses the burner of claim 1, further comprising: 
a plurality of nozzles each coupled to one of the fuel runners in communication with one of the plurality of fuel outlets (14).

Regarding claim 5, Flameco, as modified by Schnell, discloses the burner of claim 4, where each nozzle comprises a body having a sidewall that defines a nozzle channel extending between an open first end and a substantially closed second end (25), the first end coupled to the fuel runner with the nozzle channel in communication with the fuel outlet, the body defining a plurality of fuel passages extending through the sidewall at a non-parallel angle to an axis of the nozzle channel (24 and 26).

Regarding claim 8, Flameco, as modified by Schnell, discloses the burner of claim 5, where each of the plurality of nozzles is mechanically coupled to the fuel runner via threads (20 is threading for connection to the fuel runner).

Regarding claim 11, Flameco discloses a burner kit for use in a high capacity burner duct system having a duct, the burner kit comprising: 
a fuel runner configured to be coupled to the duct such that the fuel runner extends across a channel of the duct, the fuel runner including a sidewall defining a fuel channel (10) and a plurality of fuel outlets along a length of the fuel runner, each of the plurality of fuel outlets in communication with the fuel channel and extending through the sidewall (The openings for securing nozzles 14); and 
a plurality of air spinners (13, 13’) each comprising a plurality of blades extending radially outward from a fuel path having an axis (18), the plurality of blades configured to impart rotation to air flowing between the blades (31); 
where each of the plurality of air spinners is configured to be coupled to one of the plurality of fuel runners such that the air spinner encircles one of the plurality of fuel outlets with the axis of the fuel path extending at a non-parallel angle from an axis of the fuel runner (Figure 2).

Flameco does not explicitly disclose wherein the fuel runner is a plurality of fuel runners (The examiner notes that figure 15 of Flameco shows an embodiment with a plurality of fuel runners 10, however it cannot be conclusively shown that the plurality of fuel runners are “coupled to the frame” or are “extending across the opening of the frame”).

However, Schnell teaches wherein the fuel runner is a plurality of fuel runners (32).

In view of Schnell’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fuel runner is a plurality of fuel runners as is taught in Schnell, in the burner disclosed by Flameco.
One would have been motivated to include wherein the fuel runner is a plurality of fuel runners because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, the difference between the prior art and the claims is the provision of a plurality of fuel runners. More fuel runners would not produce an unexpected result. More fuel runners would increase the ability to deliver fuel and/or divide the fuel more evenly throughout the duct.

Regarding claim 12, Flameco, as modified by Schnell, discloses the burner kit of claim 11, where each of the plurality of air spinners is configured to be coupled to one of the plurality of fuel runners such that the axis of the fuel path extends at a perpendicular angle from the axis of the fuel runner (The openings for nozzles 14 are perpendicular to 10).

Regarding claim 13, Flameco, as modified by Schnell, discloses the burner kit of claim 11, further comprising: 
a plurality of nozzles each configured to be coupled to one of the fuel runners in communication with one of the plurality of fuel outlets.

Regarding claim 14, Flameco, as modified by Schnell, discloses the burner kit of claim 13, where each nozzle comprises a body having a sidewall that defines a nozzle channel extending between an open first end and a substantially closed second end (25), the first end coupled to the fuel runner with the nozzle channel in communication with the fuel outlet, the body defining a plurality of fuel passages extending through the sidewall at a non-parallel angle to an axis of the nozzle channel (24, 26).

Regarding claim 17, Flameco, as modified by Schnell, discloses the burner kit of claim 14, where each of the plurality of nozzles is configured to be mechanically coupled to the fuel runner via threads (20 is threading for connection to the fuel runner).

Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flameco, in view of Schnell, and further in view of Haynes (US 20080083229 A1), hereinafter Haynes.

Regarding claims 6 and 7, Flameco, as modified by Schnell, discloses the burner of claim 5. 

Flameco, as modified by Schnell, does not disclose:
where each of the plurality of nozzles is configured such that axes of the plurality of fuel passages do not intersect the axis of the nozzle channel; or 
where each of the plurality of nozzles is configured such that the axes of the plurality of fuel passages are tangential to a circular cylinder centered on the axis of the nozzle channel.

However, Haynes teaches:
where each of the plurality of nozzles is configured such that axes of the plurality of fuel passages do not intersect the axis of the nozzle channel; and 
where each of the plurality of nozzles is configured such that the axes of the plurality of fuel passages are tangential to a circular cylinder centered on the axis of the nozzle channel (“the first, second and third passages 106, 108 and 10 have a tangential injection angle of about 0 degrees to about 75 degrees” paragraph [0035]).

    PNG
    media_image7.png
    424
    740
    media_image7.png
    Greyscale

In view of the teachings of Haynes, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
where each of the plurality of nozzles is configured such that axes of the plurality of fuel passages do not intersect the axis of the nozzle channel; and 
where each of the plurality of nozzles is configured such that the axes of the plurality of fuel passages are tangential to a circular cylinder centered on the axis of the nozzle channel as is taught in Haynes, in the burner disclosed by Flameco.
One would have been motivated to include:
where each of the plurality of nozzles is configured such that axes of the plurality of fuel passages do not intersect the axis of the nozzle channel; and 
where each of the plurality of nozzles is configured such that the axes of the plurality of fuel passages are tangential to a circular cylinder centered on the axis of the nozzle channel because Haynes states “the flow of syngas fuel and nitrogen in the second and third passages 108 and 110 is counter swirled with respect to the air swirl generated by the vanes 122 to facilitate enhanced mixing, decreased flame length, reduced emissions and increased flame front pattern factors” (paragraph [0035]). Therefore, including the tangentially oriented fuel passages will facilitate enhanced mixing and reduce emissions.

Regarding claims 15 and 16, Flameco, as modified by Schnell, discloses the burner kit of claim 14. 

Flameco, as modified by Schnell, does not disclose:
where each of the plurality of nozzles is configured such that axes of the plurality of fuel passages do not intersect the axis of the nozzle channel; or 
where each of the plurality of nozzles is configured such that the axes of the plurality of fuel passages are tangential to a circular cylinder centered on the axis of the nozzle channel.

However, Haynes teaches:
where each of the plurality of nozzles is configured such that axes of the plurality of fuel passages do not intersect the axis of the nozzle channel; and 
where each of the plurality of nozzles is configured such that the axes of the plurality of fuel passages are tangential to a circular cylinder centered on the axis of the nozzle channel (“the first, second and third passages 106, 108 and 10 have a tangential injection angle of about 0 degrees to about 75 degrees” paragraph [0035]).

In view of the teachings of Haynes, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
where each of the plurality of nozzles is configured such that axes of the plurality of fuel passages do not intersect the axis of the nozzle channel; and 
where each of the plurality of nozzles is configured such that the axes of the plurality of fuel passages are tangential to a circular cylinder centered on the axis of the nozzle channel as is taught in Haynes, in the burner disclosed by Flameco.
One would have been motivated to include:
where each of the plurality of nozzles is configured such that axes of the plurality of fuel passages do not intersect the axis of the nozzle channel; and 
where each of the plurality of nozzles is configured such that the axes of the plurality of fuel passages are tangential to a circular cylinder centered on the axis of the nozzle channel because Haynes states “the flow of syngas fuel and nitrogen in the second and third passages 108 and 110 is counter swirled with respect to the air swirl generated by the vanes 122 to facilitate enhanced mixing, decreased flame length, reduced emissions and increased flame front pattern factors” (paragraph [0035]). Therefore, including the tangentially oriented fuel passages will facilitate enhanced mixing and reduce emissions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Flameco, in view of Schnell, and further in view of Vaillant (AT 395768 B, text citations from the machine translation appended to the reference provided on the date of this action), hereinafter Vaillant.

Regarding claim 9, Flameco discloses the burner of claim 1, further comprising: 
a plurality of baffles coupled to the frame and extending across the opening of the frame parallel to the plurality of fuel runners (5 and/or 9).

Flameco, as modified by Schnell, does not disclose at least some of the plurality of baffles each disposed between two of the fuel runners (5).

    PNG
    media_image8.png
    359
    611
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    298
    464
    media_image9.png
    Greyscale

In view of Vaillant’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include at least some of the plurality of baffles each disposed between two of the fuel runners as is taught in Vaillant, in burner as presently modified.
One would have been motivated to include at least some of the plurality of baffles each disposed between two of the fuel runners because Vaillant states “These measures ensure that the secondary air is guided only in the region which is non-miuably adjacent to the flames” (paragraph [0018]). Therefore, including the baffles between the fuel runners will ensure that combustion air is directed toward the flames where it will be most useful.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Flameco, in view of Haynes.

Regarding claims 21 and 22, Flameco discloses the air spinner of claim 19. 

Flameco does not disclose:
where the nozzle is configured such that axes of the plurality of fuel passages do not intersect the axis of the nozzle channel; or 
where the nozzle is configured such that the axes of the plurality of fuel passages are tangential to a circular cylinder centered on the axis of the nozzle channel.

However, Haynes teaches:
where the nozzle is configured such that axes of the plurality of fuel passages do not intersect the axis of the nozzle channel; and
where the nozzle is configured such that the axes of the plurality of fuel passages are tangential to a circular cylinder centered on the axis of the nozzle channel (“the first, second and third passages 106, 108 and 10 have a tangential injection angle of about 0 degrees to about 75 degrees” paragraph [0035]).

In view of the teachings of Haynes, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
where the nozzle is configured such that axes of the plurality of fuel passages do not intersect the axis of the nozzle channel; and
where the nozzle is configured such that the axes of the plurality of fuel passages are tangential to a circular cylinder centered on the axis of the nozzle channel as is taught in Haynes, in the burner disclosed by Flameco.
One would have been motivated to include:
where the nozzle is configured such that axes of the plurality of fuel passages do not intersect the axis of the nozzle channel; and 
where the nozzle is configured such that the axes of the plurality of fuel passages are tangential to a circular cylinder centered on the axis of the nozzle channel because Haynes states “the flow of syngas fuel and nitrogen in the second and third passages 108 and 110 is counter swirled with respect to the air swirl generated by the vanes 122 to facilitate enhanced mixing, decreased flame length, reduced emissions and increased flame front pattern factors” (paragraph [0035]). Therefore, including the tangentially oriented fuel passages will facilitate enhanced mixing and reduce emissions.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Flameco.

Regarding claim 24, Flameco discloses the air spinner of claim 19. 

Flameco does not disclose where the nozzle is unitary with the hub. However, the court has held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In this case the difference between the prior art and the claim is that the nozzle is unitary with the hub. This one piece construction would have been a matter of obvious engineering choice to a person having ordinary skill in the art before the effective filing date of the invention.

Regarding claim 25, Flameco discloses the air spinner of claim 19. 

Flameco does not disclose where the blades have a maximum transverse dimension of at least 18 inches. The examiner notes that the blades of Flameco will have a maximum transverse dimension of 18 inches or at least 18 inches. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Flameco discloses blades having a transverse dimension, but does not specifically recite a length. Achieving a specific length is a results-effective variable because the length of the blades is related to the quantity of air that forced to follow the desired path, however there are practical constraints such as the amount of space in the frame and manufacturing expense. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the length of the blades, because the selection of blade size to achieve the desired air flow while reducing cost constitutes the optimization of design parameters, which fails to distinguish the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mosiewicz (US 20040101797 A1) “The assembly 10 can further be supplied with a plate 22 to direct the air stream 12 to the burner 16” paragraph [0019]

    PNG
    media_image10.png
    411
    476
    media_image10.png
    Greyscale

Razore (EP 0561376 A2) “the auxiliary fins 29 of each series, when they are made active, reduce the passage cross-section for the flow of combustion air into the chamber 6” column 6, line 1

    PNG
    media_image11.png
    282
    473
    media_image11.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762